Citation Nr: 1751850	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-48 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to April 1946, from August 1950 to August 1952, and from August 1954 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Additional development is necessary prior to appellate review of the claim for service connection for bilateral CTS.

VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Veteran was diagnosed with carpal tunnel syndrome in September 2009.  On his October 2010 VA 9, the Veteran asserted that his bilateral CTS is associated with his service-connected leg amputation because of the prolonged use of his cane.  To date, the Veteran has not been scheduled for appropriate examinations to determine the nature and etiology of his claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of the claimed bilateral CTS.

In addition, no development of this claim has occurred since medical records from San Juan VAMC were attached to the claims file in December 2009.  On remand, updated VA medical records need to be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his bilateral carpal tunnel syndrome (CTS) since being diagnosed in September 2009.  Ask the Veteran and his representative to provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional records pertinent to the claim on appeal. 

After confirming the dates of VA treatment from the Veteran, obtain copies of all VA treatment records not already of record since December 2009.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral CTS.  The claims file must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file, physical examination, and the Veteran's statements regarding the development and treatment of his CTS, the examiner is asked to state whether it is at least as likely as not that:

a) bilateral CTS had onset in service or is otherwise related to service; and

b) bilateral CTS is proximately caused or aggravated by the Veteran's service-connected amputation, right leg below the knee or any of his other service-connected left knee and/or low back disabilities).

The examiner is advised that the Veteran has attributed his bilateral carpal tunnel syndrome to the prolonged use of canes, which are necessary due to his service-connected right leg amputation and left knee condition.

The examiner should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the bilateral CTS disability prior to aggravation by a service-connected disability.

All opinions provided must be supported by a clear rationale.  If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

